UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 03-7669




In Re:       SAMUEL DEWITT MCCOTTER,

                                                          Petitioner.




             On Petition for Writ of Mandamus. (CR-90-27)




Submitted:    February 27, 2004             Decided:   March 17, 2004




Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.




Petition denied by unpublished per curiam opinion.




Samuel DeWitt McCotter, Petitioner Pro Se.




Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Samuel DeWitt McCotter petitions this court for a writ of

mandamus to compel the district court to rule on his pending

petition for a writ of error coram nobis.   The granting of a writ

of mandamus is a drastic remedy to be used in extraordinary

circumstances.   In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

McCotter’s petition does not set forth exceptional circumstances as

would warrant the issuance of a writ of mandamus at this time.   We

note, however, that no significant action has been taken in the

district court for over nine months.

          Accordingly, we deny McCotter’s mandamus petition without

prejudice to his refiling it should the district court fail to act

within a reasonable time.     We grant McCotter’s application to

proceed on appeal in forma pauperis and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                   PETITION DENIED




                              - 2 -